If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS



CIERRIA JOHNSON,                                                      UNPUBLISHED
                                                                      May 23, 2019
                 Plaintiff-Appellant,

v                                                                     No. 340866
                                                                      Wayne Circuit Court
GEORGE ZIYADEH, DDS, and GEORGE                                       LC No. 16-004444-NH
ZIYADEH, DDS, PC,

                 Defendants-Appellees.


Before: LETICA, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

RONAYNE KRAUSE, J. (concurring).

        I concur in the result reached by the majority because I am constrained by the so-called
“locality rule,” 600.2912a(1)(a), to do so. I agree with the majority’s recitation of the facts and
applicable law, and I agree with the majority’s analysis. I write separately because I believe the
“locality rule” has little, if any, relevance left today, and I find it inconceivable that there could
possibly be any regional variation in the standard of care for a simple tooth extraction.

        The “locality rule” appears to have begun as a common law doctrine. See Pelky v
Palmer, 109 Mich 561, 562‐563; 67 NW 561 (1896). In 1976, Justice WILLIAMS explained at
great length why the rule was even then an obsolete historical anachronism left over from a time
when there was a vast divide between urban and rural practices, before standardized licensure
boards, before widespread continuing education, before well-equipped medical centers became
commonplace, before widespread motor vehicle transportation1 and paved highways, and before
the advent of electronic and other advanced communications. Siirila v Barrios, 398 Mich 576,
611-617, 622-625; 248 NW2d 171 (1976) (WILLIAMS, J., concurring). Justice WILLIAMS
concluded that although a defendant should be permitted to present evidence that some
characteristic of his or her practice warrants deviation from a universal standard, the emphasis on
geographic locality was obsolete. Id. at 625-630. Nevertheless, the Legislature codified the


1
    The Ford Model T was not created until 1908, more than a decade after Pelky was decided.



                                                 -1-
“locality rule” by enacting 1977 PA 272. See LeBlanc v Lentini, 82 Mich App 5, 9 n 1; 266
NW2d 643 (1978). There is no doubt that we are constrained to follow that rule. Bahr v
Harper-Grace Hosp, 448 Mich 135, 138; 528 NW2d 170 (1995); Birmingham v Vance, 204
Mich App 418, 422-427; 516 NW2d 95 (1994).

        All of the changes that have occurred in our society between the nineteenth century and
1976 discussed by Justice WILLIAMS have only continued and accelerated since Siirila was
decided. We live in a society that is more interconnected, instantaneous, and regulated. The
“locality rule” was already an anachronism when Justice WILLIAMS discussed it, and it has only
become further divorced from the reality of medical practice since that time. We must follow it,
and as a consequence, I am constrained to agree with the majority’s opinion. However, it defies
any reason to assert that there is truly any difference in the standard of care applicable to a
simple tooth extraction in Wayne County and a simple tooth extraction anywhere else. I
encourage the Legislature to reconsider whether the “locality rule” remains valuable for anything
other than pure gamesmanship.



                                                           /s/ Amy Ronayne Krause




                                               -2-